                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:19-cv-338-MOC-DSC

SERITA RUSEELL and DORETHA                  )
JOHNSON, on behalf of themselves and others )
similarly situated,                         )
                                            )
                    Plaintiffs,             )
                                            )
vs.                                         )                       ORDER
                                            )
LAKE ARBOR 80M TIC, LLC, d/b/a              )
LAKE ARBOR APARTMENTS, et al.,              )
                                            )
                    Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on Plaintiffs’ Motion for Remand to State Court,

(Doc. No. 13). Plaintiffs contend that the jurisdictional amount of more than $5 million has not

been met for Defendants to remove this class action lawsuit. See 28 U.S.C. § 1332(d). After

conducting jurisdictional discovery, Defendants now consent to remand, conceding that the

jurisdictional amount has not been met. See (Doc. No. 28, Notice of Consent to Motion to

Remand). Therefore, the Court will remand this action to state court.

        Plaintiffs request an award of costs and expenses, including attorneys' fees, incurred as

the result of the removal pursuant to 28 U.S.C. § 1447(c). The Court in its discretion declines to

do so here, as Defendants possessed an objectively reasonable basis for seeking removal. See

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005) (“[W]hen an objectively reasonable

basis exists, fees should be denied.”).
       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Remand to State Court,

(Doc. No. 13), is GRANTED and this matter is remanded to state court. The parties shall each

pay their own attorney fees and costs.



 Signed: December 20, 2019
